Margaret A. Force, Assistant Attorney General, For Stein, Josh (Attorney General)
Kiran H. Mehta, Charlotte, Attorney at Law, For Duke Energy Progress, LLC
Christopher G. Browning, Jr., Raleigh, Attorney at Law, For Duke Energy Progress, LLC
Matthew W. Sawchak, Raleigh, Solicitor General, For Stein, Josh (Attorney General)
Molly Leigh McIntosh, Attorney at Law, For Duke Energy Progress, LLC
Jennifer T. Harrod, Raleigh, Attorney at Law, For Stein, Josh (Attorney General)
Teresa L. Townsend, Assistant Attorney General, For Stein, Josh (Attorney General)
James W. Doggett, Deputy Solicitor General, For Stein, Josh (Attorney General)
Matthew D. Quinn, Raleigh, Attorney at Law, For Sierra Club
David T. Drooz, Staff Attorney, For Public Staff - N.C. Utilities Commission
Lucy E. Edmondson, Raleigh, Staff Attorney, For Public Staff - N.C. Utilities Commission
James P. West, Attorney at Law, For Fayetteville Public Works Commission
Kyle J. Smith, Attorney at Law, For Department of Defense/Federal Executive Agencies *257The following order has been entered on the motion filed on the 10th of April 2019 to admit Dorothy E. Jaffe Pro Hac Vice:
"Motion Allowed by order of the Court in conference, this the 15th of April 2019."